MONROE, C. J.
Plaintiff prosecutes this appeal from a judgment rejecting its demand upon defendant for damages, but has not appeared in this court, save through counsel, who have submitted the case without argument, oral or printed. Counsel for defendant have adopted the carefully considered opinion of the trial judge *453as their brief, and our examination of the record satisfies us that we might safely adopt it as the opinion of this court. In view of the circumstances as stated, however, the opinion is rather more elaborate than the occasion requires, and we shall confine ourselves to a statement of the nature of the claim sued on and of the conclusion that the learned judge a quo and we have reached concerning the evidence offered in its support.
It is alleged that plaintiff owned a gas well for which it paid $5,000 and which was producing' 4,000,000 feet of gas per day; that it sold the output for four years to the Caddo Gas & Oil Company (to the obligations of which, it is admitted, defendant has succeeded); that said company and defendant negligently opened the gate valves, thereby releasing the back pressure, permitting salt water to break in, destroying the well and inflicting damages upon plaintiff to the extent of $10,000; that defendant kept it (plaintiff) in ignorance of the cause of the failure of the well to produce gas, and thereby led it to expend $734 in an effort, by deeper drilling, to revive the production; that during the period of production (about 19 days) defendant so arranged its pipes as to obtain $1,425 worth of gas which was not measured or paid for; and it prays for judgment for those three items, aggregating $12,159.
The evidence fails to sustain any part of the claim, but creates upon the mind a very definite conviction that the well petered out and was invaded by salt water because the water was only five or six feet distant; that the deeper drilling (which carried the well into the water, and cost $734) was done by plaintiff in what it considered its own interest, and not because of any suppression of facts by defendant; and that defendant did not obtain any gas save in the manner contemplated by its contract.
The judgment appealed from is therefore affirmed.